          Case 1:19-cr-02046-SAB            ECF No. 52       filed 12/02/20      PageID.113 Page 1 of 2
 PS 8
(3/15)


                              UNITED STATES DISTRICT COURT
                                                                                                         FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                            for                                EASTERN DISTRICT OF WASHINGTON


                                           Eastern District of Washington                       Dec 01, 2020
                                                                                                    SEAN F. MCAVOY, CLERK


 U.S.A. vs.               Orozco-Alvarez, Catalina                      Docket No.         0980 1:19CR02046-SAB-1


                               Petition for No Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Catalina Orozco-Alvarez, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 26th day of October 2020, under the following
conditions:

Special Condition #8: Defendant shall participate in a program of GPS location monitoring. Defendant shall wear at all
times, a GPS device under the supervision of United States Probation/Pretrial Services Office. In the event Defendant does
not respond to GPS monitoring or cannot be found, the United States Probation/Pretrial services Office shall notify the
United States Marshals' Service, who shall immediately find, arrest, and detain Defendant.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Catalina Orozco-Alvarez is alleged being in violation of her location monitoring program by deviating from
her approved leave schedule on November 25, 2020, by traveling to 1409 Fruitvale Boulevard (Mercado Los Amigos grocery
store) without permission or approval from the United States Probation Office.

On October 27, 2020, the conditions of pretrial release supervision were reviewed and signed by Ms Orozco-Alvarez. She
acknowledged an understanding of her conditions, which included special condition number 8. On this same date, the
location monitoring program rules and expectations were also reviewed and signed by Ms. Orozco-Alvarez acknowledging
her understanding of the program.

On November 26, 2020, this officer reviewed Ms. Orozco-Alvarez’s daily activity for the prior day via the BI Total Access
Program. This officer observed that Ms. Orozco-Alvarez traveled to all her approved locations; however, at 5 p.m. on
November 25, 2020, she was observed diverting from her approved locations to 1409 Fruitvale Boulevard for approximately
10 minutes. This officer made contact with Ms. Orozco-Alvarez who advised her cousin was picking her up from her
appointment and needed to stop at the grocery store on the way home. This officer reminded Ms. Orozco-Alvarez that unless
approved, she cannot deviate from her approved schedule. Ms. Orozco-Alvarez advised that her cousin did not know the
rules. This officer reminded Ms. Orozco-Alvarez that it is her responsibility to inform any person she is traveling with of
her requirements and restrictions while on GPS (Global Positioning Satellite) monitoring. Ms. Orozco-Alvarez acknowledged
the importance of her location monitoring restrictions. She shared she understands the consequences if she continues to
deviate from her approved schedule. Ms. Orozco-Alvarez told this officer “it will not happen again.”
          Case 1:19-cr-02046-SAB        ECF No. 52      filed 12/02/20       PageID.114 Page 2 of 2
  PS-8
  Re: Orozco-Alvarez, Catalina
  December 1, 2020
  Page 2
                   PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:         December 1, 2020
                                                            by        s/Linda J. Leavitt
                                                                      Linda J. Leavitt
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[X]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer
                                                                         12/1/2020

                                                                        Date
